EXHIBIT 10.1

AMENDMENT TO THE

AMENDED AND RESTATED

TIDEWATER INC. DIRECTORS DEFERRED STOCK UNITS PLAN

THIS AMENDMENT (the “Amendment”) to the Amended and Restated Tidewater Inc.
Directors Deferred Stock Units Plan (the “Plan”), most recently amended on
January 30, 2008, is adopted by the Board of Directors (the “Board”) of
Tidewater Inc. (the “Company”) effective November 15, 2012. Capitalized terms
used but not defined in this Amendment shall have the meanings given to them in
the Plan.

WHEREAS, the Plan currently provides for the automatic grant of Stock Units to
each non-employee director on March 31 of each year, which accrue and pay out in
cash upon the Participant’s Separation from Service either in a single lump sum
or over a five-year period, based on the Participant’s election prior to grant;
and

WHEREAS, the Board, on the recommendation of its Nominating and Corporate
Governance Committee and pursuant to Section 8 of the Plan, wishes to amend the
Plan, to the extent permitted by Section 409A, (1) to provide a wider range of
payout options for future grants and (2) to allow Participants to make
subsequent deferral elections for past grants.

NOW THEREFORE, Section 5 of the Plan is hereby amended to read as follows:

5. Terms and Conditions of Stock Units.

5.1 Subject to the terms, conditions, and restrictions set forth herein or in an
Award Notice, each Stock Unit granted under Section 4 hereof represents the
right to automatically receive from the Company the Fair Market Value of one
share of Common Stock in cash. Payment of Stock Units shall be made upon the
earlier to occur of (1) a Change of Control; (2) the date(s) provided on the
payment election form (the “Payment Election Form”) submitted by the Director
or, if applicable, on any subsequent deferral election form submitted by the
Director in accordance with Section 5.1(g); or (3) the Director’s death.

(a) The Payment Election Form must be submitted prior to the beginning of the
calendar year in which the services for which such Stock Units are to be issued
are performed. For example, a payment election for the Stock Units to be issued
March 31, 2009 for services rendered from April 1, 2008 through March 31, 2009
must be completed, executed, and delivered to the Company no later than
December 31, 2007. A new Director may make a payment election, with respect to
compensation for services to be performed after the election, within 30 days
after the date the Director first joins the Board and is eligible to participate
in the Plan.

(b) For Stock Units granted prior to March 31, 2014, the Director may make an
initial payment election on the Payment Election Form to receive payment of
Stock Units (i) in a lump sum on the date that is 15 days following the date the
Participant has a Separation from Service (the “Termination Date”) or (ii) in
five equal annual installments beginning 15 days following the Termination Date
and continuing on the next four anniversary dates thereof.



--------------------------------------------------------------------------------

(c) For Stock Units granted on or after March 31, 2014, the Director may make an
initial payment election on the Payment Election Form to receive payment of
Stock Units (i) on his or her Termination Date or (ii) if earlier and provided
the Director at the time of the election has met the Company’s then-current
Stock Ownership Guidelines, on the first anniversary of the date of grant (in
either case, the “Trigger Date”). The Director may elect to receive payment of
such Stock Units either in a lump sum on the 15th day following the Trigger Date
or in equal annual installments over a period of no less than two and no more
than 10 years beginning on the 15th day following the Trigger Date and
continuing on the applicable number of anniversary dates thereof.

(d) In the event the Director elects to receive installment payments, interest
will be paid on the unpaid balance of the installment payments in an amount
equal to the interest rate paid on ten-year U.S. Treasury Notes at the time of
payment, plus 1.5%. Each annual installment amount would be calculated as
follows:

 

              1                 

number of remaining

installment payments

   X   

Total value of unpaid

Stock Unit Account

(e) If a Participant does not submit an initial Payment Election Form, the
Participant shall be deemed to have chosen payment in a lump sum 15 days
following his or her Termination Date. Once a Participant submits a Payment
Election Form with respect to a particular grant of Stock Units, such election
will remain in force for Stock Units granted in future years unless he or she
revokes that election by submitting a new Payment Election Form within the
timeframe required by Section 5.1(a).

(f) Notwithstanding any election made by a Participant, (i) in the event of a
Change of Control, all outstanding Stock Units shall be paid in a single lump
sum to each Participant and (ii) in the event of a Participant’s death, all of
his or her outstanding Stock Units shall be paid as provided in Section 7.6. In
either case, such payments will be made in a lump sum upon death or the Change
of Control, as applicable, or, as permitted by Section 409A, by the later of the
December 31 or the 15th day of the third month following the date of death or
the Change in Control.

(g) A Participant may elect to further defer receipt of the payout of his or her
outstanding Stock Units for an additional five-year period by completing a
subsequent election deferral form. Any such election must comply with the rules
of Section 409A governing subsequent deferral elections, including that (i) the
election will not take effect for at least 12 months, (ii) the election must be
made at least 12 months prior to the scheduled payment date, and (iii) the new
date for payout must be at least five years after the scheduled payment date.

5.2 Each Stock Unit shall vest immediately upon grant.

5.3 Except as provided in Section 5.4, a Stock Unit shall not entitle the
Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any share of Common Stock.

 

2



--------------------------------------------------------------------------------

5.4 From and after the date of grant of a Stock Unit until the earlier of the
Trigger Date, Termination Date, or a Change of Control, the Participant shall be
credited, as of the payment date therefor, with (a) the amount of any cash
dividends, (b) the amount equal to the Fair Market Value of any shares of Common
Stock, and (c) any Property Distributions to which the Participant would have
been entitled had the Participant been a record holder of one share of Common
Stock for each Stock Unit then held by the Participant at all times from the
date of grant of such Stock Unit to the applicable record date. All such credits
shall be made notionally to each Participant’s Stock Unit Account. All such
credits shall be converted into additional Stock Units based upon the Fair
Market Value of a share of Common Stock on the date of payment of the dividend
or Property Distribution. The Committee may, in its discretion, deposit in the
Participant’s Stock Unit Account the securities or property comprising any
Property Distribution in lieu of crediting such Stock Unit Account with the Fair
Market Value thereof.

Approved by the Board and effective as of November 15, 2012.

 

Tidewater Inc. By:   /s/ Bruce D. Lundstrom   Bruce D. Lundstrom   Executive
Vice President, General Counsel and Secretary

 

3